DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11285306. Although the claims at issue are not identical, they are not patentably distinct from each other because: the different between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the instant claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claim 1 is anticipated by the claim 1 of the patent, it is not patentably distinct from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Babb et al (US 4,313,439, hereinafter 'Babb' provided by IDS) in view of Huang et al (US 8372040 B2, hereinafter ‘Huang’ provided by IDS).
Regarding Claim 1, Babb discloses a transdermal drug delivery device comprising:
a reservoir (figure 2, syringe barrel 12) configured to hold a formulation therein;
a piston (figure 2, syringe plunger stem 14) configured to move into the reservoir;
a control rod (figure 2, rack 43 and incompressible balls 18) attached to the piston (referring figure 2, the rack 43 are attached to the stem 14 through balls 18), the control rod including a plurality of teeth thereon (referring figure 2, rack 43 has plurality of teeth engaging escape wheel 44);
a spring (figure 2, spring 40) configured to apply force to the control rod in the direction of the reservoir (col 5 lines 67-68, “rack 43 is continuously urged against incompressible balls 18 by the force of spring 40” implies the spring 40 urges the rack 43 and applies the force toward the balls 18 and plunger 14).
a rotational cam (figure 2, escape wheel 44, the rotation of escape wheel moves the adjacent rack linearly, thereby transforming rotary motion into linear motion) having a first camming surface (Examiner’s annotated figure 2, first camming surface) and a second camming surface (Examiner’s annotated figure 2, second camming surface), and the first camming surface and the second camming surface configured to engage with the plurality of teeth (col 5 lines 46-47, “The teeth of escape wheel 44 are engaged by rack 43”) 
wherein the rotation cam, when rotated, is configured to disengage the first camming surface from a first tooth (referring figure 2, portion of rack where adjacent the escape wheel) of the plurality of teeth (referring examiner’s annotated figure 2, as escaping wheel rotates in counter clock wise, the first camming surface disengage from the teeth of rack 43), thereby allowing the spring to advance the piston into the reservoir (col 5 lines 67-68, “rack 43 is continuously urged against incompressible balls 18 by the force of spring 40”, the biasing force from the spring advance the rack 43, incompressible ball, and further the stem 14 as the escape wheel rotates and the first camming surface disengages from the rack) to expel the formulation (col 6 lines 6-11, “intermittent advance of rack 43 which movement is transmitted through balls 18 to plunger stem 14 and thus plunger 15, causing intermittent emissions of medicament from the reservoir of syringe barrel 12 through conduit 21 and hypodermic needle 22 to the patient.”).
Babb does not disclose the transdermal drug delivery device comprising a transdermal membrane configured to allow the formulation form the reservoir to pass therethrough, and the formulation is expelled onto the transdermal membrane.
In the same field of endeavor, Huang teaches a transdermal delivery system (figure 2, device 1) comprising a transdermal membrane (figure 2, membrane 35) configured to allow the formulation from the reservoir to pass therethrough (col 13 lines 40-43, “diffusion membrane 35 (e.g., a membrane that allows a particular diffusion rate for the drug in the liquid or mixture in the drug reservoir 3 but is impermeable or much less permeable to the solvent)”), and the formulation is expelled onto the transdermal membrane (col 7 lines 31-36, “administration reservoir acts as the administration depot for the transdermal absorption and has a side (or a series of holes or openings or otherwise) that allows the drug formulation to come into contact with the skin for transdermal absorption, either by passing through a membrane” implies that drug from the reservoir transferred onto the membrane)
Huang provides a transdermal membrane delivering medication in order to release pharmaceutical substances over a long period of time while preventing injury by needle injections (col 1 lines 50-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Babb to incorporate the teachings of Huang and provide the transdermal membrane for the purpose of delivering pharmaceutical substances over a long period of time without injury from needle injection.

    PNG
    media_image1.png
    696
    577
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781